Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In line 3 of claim 1, there is recited a “refrigerant source valve”, identified by the abbreviation “RSV”.  In lines 12-13 of the same claim, these is further recited a “refrigerant sensor voltage” which is also identified with the abbreviation “RSV”.  Because the two elements are identified with the same abbreviation, it is not clear elsewhere in the claims (e.g. lines 14, 20, 21, 37, and 38 in claim 1) when “RSV” is used, which element is intended.  Further, the properties of these elements cannot be ascertained because it cannot be determined which features apply to the valve and which apply to the voltage (for example, in in line 20 it is taught that “the value of said RSV” is used to adjust electrical characteristics of the sensor signal conditioner, but it is not clear whether the “value” represents the voltage or some value or property of the valve such as the valve’s position or degree of opening.  For these reasons, the scope of the claims when this term is used cannot be positively ascertained and the claim is thus rendered indefinite and rejected under 35 U.S.C. 112(b).
For purposes of examination, the RSV of lines 14 and 20 has been interpreted as referring to the voltage while the RSV of lines 21, 37, and 38 have been interpreted as referring to the valve.

In line 33 of claim 1, it is taught that the refrigerant gas sensor “is positioned proximal to” an evaporator heat exchanger.  The term “proximal” is a relative term which renders the claim indefinite. The term “proximal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For these reasons, it cannot be positively ascertained where the sensor must be positioned in relation to the heat exchanger and thus the scope of the claim cannot be positively established.  For this reason, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite.
Each of claims 13 and 20 include an equivalent recitation, teaching a sensor’s location to be “proximal” to one or more other elements.  These claims are rejected under 35 U.S.C. 112(b) for the same reasons set forth above with regard to claim 1.
For purposes of examination, the term “proximal” has been given its plain English interpretation as merely requiring the recited elements to be “close” and in the context of the present invention, close enough that the “proximal” element influences the output of the sensor (e.g. the refrigerant gas sensor is near enough to sense gas leaked from the evaporator).

In line 2 of claim 10, there is a recitation of “a temperature/humidity sensor”.  It is not clear from this recitation whether the slash is intended to communicate “and” or “or”, that is, whether a sensor sensing only temperature or only humidity would fall within the scope of this recitation or whether a sensor capable of detecting both properties is required.  For this reason, the exact scope of claim 10 cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 10 has been given its broadest reasonable interpretation and the “temperature/humidity sensor” has been interpreted as requiring a sensor detecting either temperature, or humidity, or both.

In lines 3-4 of claim 14, the teaching of “said RLA” lacks antecedent basis.  There is no prior teaching in claim 14 or in claim 1 from which it depends of this element or teaching of what the abbreviation RLA stands for.  Although the specification teaches this element as “a refrigerant leak alarm” (in ¶ 574), this alarm is also not taught in any previous claim and it thus is not clear whether this alarm represents a duplicated teaching of the alarm status indicator or some other alarm element.  For this reason, the scope of the claim and the elements required therein cannot be positively ascertained and claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite.
Each of claims 15, 16, and 17 depends upon claim 1 and teaches “said RLA” and thus lacks antecedent basis and is rejected under 35 U.S.C. 112(b) for this recitation for the same reasons set forth above with regard to claim 14.
For purposed of examination, the teachings of the RLA have been interpreted as referring to the alarm status indicator of claim 1.

In line 4 of claim 14, the teaching of “said ALARM STATE” lacks antecedent basis.  There is no prior teaching in claim 14 or in claim 1 from which it depends of this state, of what circumstances might trigger such a state, or what operations or operating parameters characterize the alarm state.  Thus, it cannot be positively ascertained what operations of the claimed system are or are not limited by the operations taught in claim 14 for the alarm state and the scope of the claim cannot be positively ascertained.  For this reason, claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite.
Each of claims 15, 16, and 17 depends upon claim 1 and teaches “said ALARM state” and thus lacks antecedent basis and is rejected under 35 U.S.C. 112(b) for this recitation for the same reasons set forth above with regard to claim 14.
For purposes of examination, the “alarm state” of these claims has been given its broadest reasonable interpretation and has not been ascribed any limitations or requirements beyond those recited in each respective dependent claim.

Each of claims 2-9, 11, 12, and 15-19 is rejected as depending upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    329
    376
    media_image1.png
    Greyscale

Claim 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2014/0123685 A1 to Kim et al.

Kim teaches limitations from claim 2 in fig. 1, shown above, a refrigerant leak containment (RLC) method comprising: 
(1) inserting and mechanically coupling a refrigerant source valve (RSV)(250) between a refrigerant source output (RSO) on a condenser heat exchanger (CEX) (130) within an outside heat exchanger (OHE) (in the outdoor unit 100) and an evaporator expansion valve (EEV) (220) within an inside heat exchanger (IHE) (in the indoor unit 200) (as shown in fig. 1);  
(2) inserting and mechanically coupling a refrigerant return valve (RRV)(260) between a refrigerant return output (RRO) on an evaporator heat exchanger (EEX)(230) within said IHE (200) and a refrigerant return input (RRI) on a condenser refrigerant compressor (CRC)(110) within said OHE (100) (as shown in fig. 1); 
(3) placing a refrigerant gas sensor (RGS)(240) proximal to said EEX (230) (as shown in fig. 1; 
(4) electrically coupling said RGS to a valve electrical solenoid (VES)(as taught in ¶ 44; each of the valves 250 and 260 being is solenoid-driven, as taught in ¶ 31);
(5) mechanically coupling said VES to said RRV and said RSV such that activation of said VES closes said RRV and said RSV; and (6) activating said VES upon detection of the presence of refrigerant by said RGS (as taught in ¶¶ 45-48, the solenoid valves 250 and 260 are shut in a staged manner based on the detection time passing a first and a second reference time.)

Allowable Subject Matter
Claim 1-19 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including the system’s inclusion of a sensor signal conditioner electrically coupled to the refrigerant sensor voltage generated by a refrigerant gas sensor, the sensor signal conditioner forming a closed control loop with the digital control processor, the closed control loop operating to dynamically adjust electrical characteristics of the signal conditioner based on the sensor voltage.
However, this claim cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Specifically, claim 1 has been rejected under 35 U.S.C. 112(b) based on the ambiguous use of the abbreviation “RSV” to represent both a refrigerant source valve and a refrigerant sensor voltage making the manner in which each of these elements connects and interacts with other portions of the system indefinite.  Further, the relative term “proximal” is used in claim 1 without a clear teaching of the degree of closeness or separation which is required by this term.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent No. 4,694,890 A to Zarate teaches a control system for a heating and cooling system in which signal conditioner circuitry is provided to process a voltage produced by an ambient temperature sensor and teaches this circuitry to buffer the signal and provide at least two outputs “buffer the signal and to provide at least two outputs, a first of said outputs being proportional to the temperature difference between the said sensed temperature and a set-point temperature of the controlled space, and a second of said outputs indicating a sensed temperature outside of a range of comfort zone temperatures” (claim 1) and teaches apparatus such as a digital potentiometers and signal voltage amplifiers (col. 3, lines 14-62) and a rheostat (variable resistor R45 of col. 10, line 55), apparatus taught in claim 2 of the present invention, but does not teach the specific arrangement and use of these elements or their operation as a signal conditioner for a refrigerant gas sensor according to the teachings of instant claim 1, nor does it suggest or render obvious the modification of Kim with such use of a signal conditioner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                             9 December 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763